Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 12, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10518742 B2 (i.e., application number 15/664223, US 2019/0031136 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and of the patent are drawn to the same invention, but differ only in specificity and obvious wording changes.  The invention broadly claimed in this application is obviously encompassed by the claims of the patent.
Claims 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10518742 B2 in view of Hiramatsu, U.S. Patent No. 7354014 B2. 
Hiramatsu ‘014 discloses the concept of a torsion bar 7 with a first end 17 and a second end 18 having a bigger cross sectional area than a middle portion of the torsion bar, see figure 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the energy absorber of Jaradi ‘136 to include a shape of the energy absorber as suggested by Hiramatsu ‘014 to ensure that many different shapes can be used on the energy absorber.  Furthermore, since all of the claimed elements were known in the prior art (i.e., applicant did not invent the shape of energy absorber) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10518742 B2 in view of Smithson et al., U.S. Patent No. 6336606 B1. 
Smithson ‘606 shows two slots 18, 28 with the second slot arranged more than 90 degrees, see figure 3.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the spool of Jaradi ‘136 to include a second slot as suggested by Smithson ‘606 to ensure that the webbing is being secured.  Furthermore, since all of the claimed elements were known in the prior art (i.e., applicant did not invent the shape of energy absorber) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments/remarks, see page 6, filed on 9/19/22, with respect to claims 1-17 have been fully considered and are persuasive.  The rejection of the previous office action mailed on 7/13/22 has been withdrawn. 
Applicant’s arguments/remarks, see page 6, filed on 9/19/22, with respect to the rejection(s) of claim(s) 1-17 under the previous office action mailed on 7/13/22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the nonstatutory double patenting rejection as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
9/29/22
/SANG K KIM/           Primary Examiner, Art Unit 3654